Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tab proximate the first end (claims 3 and 10) and the tab as a separate component (claims 6 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 8, “the groove is helical” is a double inclusion because the “threaded” portion introduced in claim 7 by definition requires the groove to be helical.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbett (US 8,727,685).  Corbett discloses a fastener (10) comprising: a pin member (12) having a plurality of helical threads and lock grooves (22, 24); and a lockbolt collar (14).  The lockbolt collar comprises a through-bore (38) extending from a first end (32) to a second end (34) defining an inner wall (44); a tab (42) extending from the inner wall with an arcuate shaped top surface (see Fig. 3) mating with .

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 3,295,404).  Baker discloses a fastener (10) comprising: a pin member (12) having a plurality “threads” and lock grooves (21); and a lockbolt collar (25, 25’).  The lockbolt collar comprises a through-bore extending from a first end (32, 32’) to a second end (27, 27’) defining an inner wall (26); a tab (29) extending from the inner wall with an arcuate shaped top surface (the tab is disclosed as a ring which would include arcuate shape surfaces) mating with a lock groove (column 2, lines 29-36); the tab is disclosed positioned proximate the first end (Fig. 3) and intermediate the ends (Fig. 4); a flange is shown located at the first end; and the tab is a separate component affixed to the inner wall where once it is fixed it would be integral.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Fulbright (US 6,233,802).  Baker discloses a fastener as described above but, does not disclose the pin member provided with plural helical threads.  Fulbright disclose a fastener (10) similar to Baker including a pin member (12), collar (14) and tab (90) but, Fulbright discloses the pin member can have plural .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Warmington (US 4,995,777) is cited to show another example of a tab intermediate the ends of a swage on collar.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677